DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

About the Invention & Prior Art Teachings
Claims 1-20 are presented and pending in the application.

After careful consideration and search of the recited claimed invention, the examiner finds (i.e., see the three Non-Patent Literatures cited by the examiner) that specific sizes/larger sizes of wafers (i.e., the technological trend or natural progress of enablement for larger wafer sizes) are well-known motivation, common/well-known practice, and common knowledge in the art; therefore, the examiner notes that the specific/capacity size limitations of the claimed invention are directed to well-known motivation, common practice, and knowledge in the art.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (US 2018/0046908 A1)
The Cox reference teaches the functionally/principally equivalent teachings of the recited claimed invention, when the examiner applies Broadest Reasonable Interpretations (e.g., the content of the bracket […] represents the teachings of the Cox reference), as follows:


1. A wafer-scale memory device comprising: a single substrate having a memory area across a major surface area of the memory area formed by multiple memory circuit areas, 
[Paragraph 26, “In an embodiment, the present principles provide a 300mm (or other size, as appreciated by one of ordinary skill in the art) wafer-scale system that utilizes three-dimensional (3D) integration for high-memory bandwidth and flexible scalability” & Paragraph 3, “logic wafer having a plurality of processors…3D memory modules”] emphasis added
the multiple memory circuit areas including dynamic random-access memory (DRAM), the multiple memory circuit areas integrated with the substrate and configured to form an array on the substrate; and 
[Paragraph 29, “Each of multiple memory modules can be 3D-stacked high density DRAM”; Paragraph 26, “In an embodiment, the present principles provide a 300mm (or other size, as appreciated by one of ordinary skill in the art) wafer-scale system that utilizes three-dimensional (3D) integration for high-memory bandwidth and flexible scalability”]
multiple streets separating respective memory circuit areas, the streets configured to provide attachment locations for attaching the substrate to a wafer-scale processor.
[Paragraph 57, “interposer 1120 provides a short distance link between the memories 1151, 1152 and the processors 11801
2. The wafer-scale memory device of claim 1, wherein each memory circuit area includes multiple tiled memory circuits.  
[Figures 12 & 14 with accompanying description]

3. The wafer-scale memory device of claim 2, wherein each memory tile circuit includes terminations of 128 channels of the DRAM memory, the terminations configured to couple with terminations of the wafer-scale processor.  
[Obvious teachings of Paragraph 65, “wafer scale system can have…4TB of memory…8700 CPUs…35,000 processor cores…1 billion neurons, and 500 synapses]

4. The wafer-scale memory device of claim 3, wherein the terminations are arranged in 16 input/output (10) stripes extending across a first dimension of a first memory tile circuit of the multiple tiled memory circuits of each memory circuit area.  
[Obvious teachings of Paragraph 65, “wafer scale system can have…4TB of memory…8700 CPUs…35,000 processor cores…1 billion neurons, and 500 synapses]

5. The wafer-scale memory device of claim 3, wherein each channel includes 16 data signal terminations.  
[Obvious teachings of Paragraph 65, “wafer scale system can have…4TB of memory…8700 CPUs…35,000 processor cores…1 billion neurons, and 500 synapses]

6. The wafer-scale memory device of claim 2, wherein each memory tile circuit includes terminations of 64 channels of the DRAM memory, the terminations configured to couple with terminations of the wafer-scale processor.  
[Obvious teachings of Paragraph 65, “wafer scale system can have…4TB of memory…8700 CPUs…35,000 processor cores…1 billion neurons, and 500 synapses]

7. The wafer-scale memory device of claim 6, wherein the terminations are arranged in 8 input/output (10) stripes extending across a first dimension of a first memory tile circuit of the multiple tiled memory circuits of each memory circuit area.  
[Obvious teachings of Paragraph 65, “wafer scale system can have…4TB of memory…8700 CPUs…35,000 processor cores…1 billion neurons, and 500 synapses]

8. The wafer-scale memory device of claim 7, wherein each channel includes 32 data signal terminations.  
[Obvious teachings of Paragraph 65, “wafer scale system can have…4TB of memory…8700 CPUs…35,000 processor cores…1 billion neurons, and 500 synapses]

9. The wafer-scale memory device of claim 6, wherein the DRAM memory is coupled to terminations of a first 32 channels of the 64 channels.  
[Obvious teachings of Paragraph 65, “wafer scale system can have…4TB of memory…8700 CPUs…35,000 processor cores…1 billion neurons, and 500 synapses]

10. The wafer-scale memory device of claim 9, wherein the wafer-scale memory device is a first wafer-scale memory device configured to couple with a second wafer-scale memory device to form a stack of wafer-scale memory devices; and 
[Paragraph 54, memory modules 1151, 1152 is  a 3D-stacked high density DRAM”; Paragraph 32-34, “a wafer scale double-sided interposer… a 300mm or 450mm diameter, or some other size, depending upon the implementation; Paragraph 38-39, “The larger size interposer aids in increasing the total system memory (more DRAM can be bonded on top…a rectangular panel scale (e.g., 300x400 mm, noting that other sizes can be used”)]
wherein the first wafer-scale memory device includes through silicon vias (TSVs) configured to route terminations of a second 32 channels to the second wafer-scale memory device of the stack of wafer-scale memory devices.  
[Obvious teachings using techniques of Paragraph 51, “TSV’s 1172…using TSV’s 1172 and microbumps 1173”]

11. The wafer-scale memory device of claim 6, wherein the terminations are arranged in 4 input/output (I0) stripes extending across a first dimension of a first memory tile circuit of the multiple tiled memory circuits of each memory circuit area.  
	[Obvious teachings of figures 11-12 with accompanying descriptions]

12. The wafer-scale memory device of claim 11, wherein each channel includes 32 data signal terminations.  
[Obvious teachings of Paragraph 65, “wafer scale system can have…4TB of memory…8700 CPUs…35,000 processor cores…1 billion neurons, and 500 synapses]

13. The wafer-scale memory device of claim 12, wherein the DRAM memory is coupled to terminations of a first 16 channels of the 64 channels.  
[Obvious teachings of Paragraph 65, “wafer scale system can have…4TB of memory…8700 CPUs…35,000 processor cores…1 billion neurons, and 500 synapses]

14. The wafer-scale memory device of claim 13, wherein the wafer-scale memory device is a first wafer-scale memory device configured to couple with a second wafer-scale memory device to form a stack of wafer-scale memory devices; and 
[Paragraph 54, memory modules 1151, 1152 is  a 3D-stacked high density DRAM”; Paragraph 32-34, “a wafer scale double-sided interposer… a 300mm or 450mm diameter, or some other size, depending upon the implementation; Paragraph 38-39, “The larger size interposer aids in increasing the total system memory (more DRAM can be bonded on top…a rectangular panel scale (e.g., 300x400 mm, noting that other sizes can be used”)]
wherein the first wafer-scale memory device includes through silicon vias (TSVs) configured to route terminations of a second 48 channels of the 64 channels to the second wafer-scale memory device of the stack of wafer-scale memory devices.  
[Obvious teachings using techniques of Paragraph 51, “TSV’s 1172…using TSV’s 1172 and microbumps 1173”]

15. A system comprising: a processor; and a wafer-scale memory stack coupled to the processor, 
[Paragraph 26, “In an embodiment, the present principles provide a 300mm (or other size, as appreciated by one of ordinary skill in the art) wafer-scale system that utilizes three-dimensional (3D) integration for high-memory bandwidth and flexible scalability” & Paragraph 3, “logic wafer having a plurality of processors…3D memory modules”] emphasis added
the wafer-scale memory stack including a first wafer-scale memory device having a first substrate 
[Paragraph 29, “Each of multiple memory modules can be 3D-stacked high density DRAM”]
with a major surface area of more than 40,000 square millimeters (mm2); 
[Paragraph 32-34, “a wafer scale double-sided interposer… a 300mm or 450mm diameter, or some other size, depending upon the implementation; Paragraph 38-39, “The larger size interposer aids in increasing the total system memory (more DRAM can be bonded on top…a rectangular panel scale (e.g., 300x400 mm, noting that other sizes can be used”)]
the first substrate having a first semiconductor memory circuit integrated therewith.  
	[Obvious features of the “wafer scale system (e.g., logic chips and memory), see par. 63-65]

16. The system of claim 15, wherein the wafer-scale memory stack includes a second wafer-scale memory device coupled with the first wafer-scale memory device, the second wafer-scale memory device including: a second substrate with a major surface area of more than 40,000 mm2; and a second semiconductor memory circuit integrated with the second substrate.  
[Paragraph 54, memory modules 1151, 1152 is  a 3D-stacked high density DRAM”; Paragraph 32-34, “a wafer scale double-sided interposer… a 300mm or 450mm diameter, or some other size, depending upon the implementation; Paragraph 38-39, “The larger size interposer aids in increasing the total system memory (more DRAM can be bonded on top…a rectangular panel scale (e.g., 300x400 mm, noting that other sizes can be used”)]

17. The system of claim 15, including 20,000 channels configured to exchange information between the processor and the wafer-scale memory stack.  
	[Obvious teachings of Paragraph 65, “wafer scale system can have…4TB of memory…8700 CPUs…35,000 processor cores…1 billion neurons, and 500 synapses]

18. The system of claim 17, wherein each channel of the 20,000 channels includes terminations for 32 data signals.  
[Obvious teachings of Paragraph 65, “wafer scale system can have…4TB of memory…8700 CPUs…35,000 processor cores…1 billion neurons, and 500 synapses]

19. The system of claim 15, wherein a bandwidth of the memory stack is equal to or greater than 300 terabytes per second.  
[Obvious teachings of Paragraph 65, “wafer scale system can have…4TB of memory…8700 CPUs…35,000 processor cores…1 billion neurons, and 500 synapses]

20. The system of claim 15, wherein the memory stack provides 336 gigabytes of addressable memory.  
[Obvious teachings of Paragraph 65, “wafer scale system can have…4TB of memory…8700 CPUs…35,000 processor cores…1 billion neurons, and 500 synapses]

As can be seen from the above detailed teachings, the Cox reference does not expressly disclose the identical or specific sizes or number of elements on the wafer-scale device; however, such specific sizes of the wafer and numbers of elements of the wafer-scale device are directed to design specifics of a system capacity (e.g., system cost vs. processing capacity and/or specific applications of the designing system).  In addition, one having ordinary skill in the art can be motivated to design larger scale at higher costs to add more processing capacities (e.g., sizes of wafers and number of elements on wafers) on larger scale wafers than the low scale wafers (e.g., smaller sizes of wafer with fewer number of elements on wafers) from the teachings of the above functionally equivalent teachings of the Cox reference; moreover, one having ordinary skill in the art can obviously design a specific capacity in accordance with the specific application/requirement.  Therefore, it would have been obvious to one having ordinary skill in the art to come up with the recited claimed invention from the teachings the Cox reference before the effective filing date of the claimed invention for the reasons stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SHIN whose telephone number is (571)272-4159. The examiner can normally be reached 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SHIN/           Primary Examiner, Art Unit 2181